Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
Before entry of an Examiner’s Amendment, claims 1-4, 6-8 and 11 were original or previously presented.  Claims 9 and 10 were withdrawn.  These previously withdrawn claims are rejoined herein via an Examiner’s Amendment.  Therefore, claims 1-4 and 6-10 remain pending and are fully considered in this Office action.  Claims 1-4, 6-8 and 11 are directed to an apparatus.  Claims 9 and 10 are drawn to a method.
Status of Previous Objections / Rejections
Examiner withdraws the previous 35 USC §103 rejections in view of Applicant's arguments and a reconsideration of the pertinent objections/rejections.
Election/Restrictions
Claims 1-4 and 6-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9 and 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
In their reply dated June 23, 2022, Applicant did not amend the claims.  However, Applicant presents persuasive arguments concerning the merits of the claims and the propriety of Examiner’s rejections.  Examiner discussed the issue of the withdrawn claims and appropriate amendments with Applicant’s representative.  Additionally, since the title previously only referred to a structure, it is amended to consider the examination of method claims.  Therefore, an examiner’s amendment to rejoin the previously withdrawn claims and amend the title follows.  A related Interview Summary is attached.
Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 03/30/2022.  Please refer to the signed copy of the PTO-1449 form attached herewith.
EXAMINER’S AMENDMENT
Claims 9 and 10, which are method claims, were previously withdrawn.  These claims are amended to be at least commensurate in scope with independent claim 1 and are thereafter rejoined to the application.  Additionally, since method claims are being rejoined, a new title more clearly indicative of the inventions to which the claims are directed was suggested.  The title is amended accordingly.
Therefore, an examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given via a telephone call and email communication with Peter Novak (Applicant’s representative (AR) on July 22, 2022.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of prior entry of Applicant’s February 18, 2022 claim set, as follows:
Amendment to the Specification:
	Substitute the following TITLE or heading:
MONOLITHIC SEPARATION MEMBRANE STRUCTURE AND METHOD OF MANUFACTURING THE SAME
Amendments to the Claims:
Claim 9: 	(Currently Amended)	A method of manufacturing a monolithic separation membrane structure comprising:
forming a monolithic green body using aggregate particles having an average particle diameter of greater than or equal to 5 μm and less than 40 μm,
firing the green body to form a monolithic base having a plurality of filtration cells respectively extending from a first end face to a second end face,
forming an intermediate layer on an inner surface of the filtration cells, and 
forming a separation membrane on an inner surface of the intermediate layer, wherein
an inner diameter of the plurality of respective filtration cells, not including the intermediate layer and the separation membrane, in the monolithic base is greater than or equal to 1.0 mm to less than or equal to 2.0 mm,
a partition wall thickness of a shortest portion of the monolithic base between two adjacent filtration cells of the plurality of filtration cells is greater than or equal to 0.05 mm to less than 0.2 mm,
a thickness of the intermediate layer is greater than or equal to 20 μm to less than 100 μm, and
an outer wall thickness of the monolithic base is greater than or equal to 10 times and less than or equal to 30 times the partition wall thickness.

10.	(Original) The method of manufacturing a monolithic separation membrane structure according to claim 9 comprising:
forming a cut for a discharge channel by cutting into the first end face of the monolithic base after firing, 
filling a plugging material into the cut, and
firing the plugging material.
Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.  Claims 1 and 9 are independent.  The claim 9 invention is outlined above. 
The following is an examiner’s statement of reasons for allowance:  
Examiner previously applied Teranishi (US20120074061), Ichikawa (US20050107244)
and Kikuchi (US20110237423) as the closest prior art of record, along with certain obviousness rationales relating to the dimensions of any apparently missing features, to address all features of the claimed monolithic separation membrane.  However, upon further review and in consideration of Applicant’s remarks, Examiner is satisfied that it is not necessarily prima facie obvious to arrive at the recited dimensions for said missing features, including the inner diameter of the plurality of filtration cells, the partition wall thickness, the thickness of the intermediate layer, and the outer wall thickness, based on experimentation and design choice, or to combine the references in the outlined manner to obtain said dimensions.  The previously withdrawn method claims are amended to include the structure of the independent apparatus claim and to be thus commensurate in scope with the independent apparatus claim.
Additionally, upon reconsideration of the entire application, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a monolithic separation membrane structure and method of making such structure, with the claimed features substantially as described in independent claims 1 and 9 respectively.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/Examiner, Art Unit 1779